DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 29, 35-38, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (Pub. No: US 20170367098 A1) in view of McBeath et al (Pub. No: US 20100316146 A1).
Regarding claim 1, Byun et al discloses a method (fig. 11) implemented at a terminal device (UE 10),  the method comprising: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) an indication of a first carrier (an indication indicating whether the local MBMS distribution information is allocated by a local MBMS entity; in addition, V2X Server initiates Activation MBMS Bearer Request procedure. 

On the other hand, McBeath et al, from the same field of endeavor, teaches that the first carrier (multiple carriers is referred to as carrier aggregation: associating a first subset of control channel candidates on the first carrier with the first carrier wherein the subset associated with the first carrier includes first carrier candidates; in addition, a first control channel candidate corresponding to the second carrier at each aggregation level is shifted from the first control channel candidate corresponding to the first carrier at each aggregation level by a number of CCEs; paragraph 0036-0037, 0094) being different (carrier aggregation may occur with carriers 102 located in the same band and carriers 102 located in different bands ; paragraph 0060-0061) than the second carrier (a control-channel for two or more carriers for carrier aggregation: associating a subset of control channel candidates on a first carrier with a second carrier wherein the subset associated with the second carrier includes second carrier candidates; note that a UA may be assigned a first RNTI associated with a first carrier and a second RNTI associated with a second carrier; paragraph 0038-0039, 0114); and selecting (access device 12 selects one or an aggregation or subset of CCEs to transmit a DCI control message to UA 10; in addition, the CCE subset selected also determines the carrier on which the DCI control message allocates resources; paragraph 0070) a serving network (decode many different CCE subset candidates when searching for a DCI message; accessing a network such as the Internet or a local area network; paragraph 0054, 0056) from a list of authorized networks (the web browser application 908 configures the UA 10 to operate as a web browser, allowing a user to enter information into forms and select links to retrieve and view web pages; paragraph 0102, 0129, 0140) based on the 
Regarding claim 2, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein obtaining an indication of the first carrier comprises: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) the indication based on at least one of: a pre-configuration, a signaling from a controlling network element in a core network (scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, dynamic allocation of resources to the UEs 10 in both UL and DL, configuration and provisioning of eNB measurements), and a signaling from 
Regarding claim 3, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein the signaling from the controlling network element (RRC connection that transmits dedicated control information between a UE and the network) or the signaling from the serving network node indicates at least one of: whether a current network supports the D2D communication or the cross-carrier configuration of the second carrier (the eNB may receive from the MCE an indication for indicating whether the local MBMS distribution information is allocated by a local MBMS entity ; in addition, the eNB may check whether the local MBMS distribution information is allocated by the LME on the basis of the indication; paragraph 0182) ; a third carrier that supports the cross-carrier configuration of the second carrier; and a network associated with the third carrier (Device-to-Device Operation, D2D carrier (V2X communication) associated with a PLMN network ; scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, dynamic allocation of resources to the UEs 10 in both UL and DL, configuration and provisioning of eNB measurements; paragraph 0040, 0050). 
Regarding claim 4, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein obtaining the indication of the first carrier comprises: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) the indication of the first carrier for a network in the list of authorized networks (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a 
	Regarding claim 9, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein selecting the serving network comprises: selecting a
 serving  public land mobile network ( “PLMN”) (UE 10 selects a network); and selecting a cell associated with the serving PLMN (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0065, 0077-0078),  
	Regarding claim 10, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein selecting the cell associated with the serving PLMN comprises: selecting the cell based on at least one of:  a quality of a link from the cell to the terminal device (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; furthermore, MME selection for handovers with MME change, serving GPRS support node selection for handovers to 2G or 3G 3GPP access networks, roaming, authentication, bearer management functions including dedicated bearer establishment; paragraph 0038; paragraph 0078), and a D2D communication mode supported by the cell (Device-to-Device Operation, D2D carrier (V2X communication) associated with a PLMN network ; scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, 
	Regarding claim 11, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein selecting the serving network comprises: selecting a non-operator managed serving network based on the second carrier and the indication (the eNB 20 may perform functions of selection for gateway 30, routing toward the gateway 30 during a radio resource control activation; furthermore, the UE transmits the MBMS interest indication to the eNB when desiring to receive the MBMS service, and the eNB recognizes that the UE desires to receive the MBMS service upon receiving the indication; paragraph 0040, 0151-0152, 0181-0182).
Regarding claim 12, Byun et al discloses a method (fig. 11) implemented at a network device (network 200, and vehicle-to-network communication ; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0038, 0077, 0111), the method comprising: transmitting (the UE transmits an MBMS interest indication to the eNB; the UE transmits the MBMS indication to the eNB when desiring to receive the MBMS service, and the eNB recognizes that the UE desires to receive the MBMS service upon receiving the indication; paragraph 0075, 0077), to a terminal device (a UE which desires to receive a specific MBMS service recognizes frequency information and broadcast time information for providing the specific service; paragraph 0077-0078), an indication of a first carrier (the V2X server may transmit an activation MBMS bearer request message to a BM-SC; the activation MBMS bearer request message may include an indication of a V2X server preference for a local delivery; paragraph 0017, 0149, 0164) providing cross-carrier configuration of a second carrier for device 
However, Byun et al, does not specifically teach that the first carrier being different than the second carrier.
On the other hand, McBeath et al, from the same field of endeavor, teaches that the first carrier (multiple carriers is referred to as carrier aggregation: associating a first subset of control channel candidates on the first carrier with the first carrier wherein the subset associated with the first carrier includes first carrier candidates; in addition, a first control channel candidate corresponding to the second carrier at each aggregation level is shifted from the first control channel candidate corresponding to the first carrier at each aggregation level by a number of CCEs; paragraph 0036-0037, 0094) being different (carrier aggregation may occur with carriers 102 located in the same band and carriers 102 located in different bands ; paragraph 0060-0061) than the second carrier (a control-channel for two or more carriers for carrier aggregation: associating a subset of control channel candidates on a first carrier with a second carrier wherein the subset associated with the second carrier includes second carrier candidates; note that a UA may be assigned a first RNTI associated with a first carrier and a second RNTI associated with a second carrier; paragraph 0038-0039, 0114). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of McBeath to 
	Regarding claims 29, 38, 40, Byun et al discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), the apparatus comprising a processor circuitry (processor 1201) and memory (memory 1202) coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the terminal device to perform operations comprising: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) an indication of a first carrier (an indication indicating whether the local MBMS distribution information is allocated by a local MBMS entity; in addition, V2X Server initiates Activation MBMS Bearer Request procedure. the message may include an indication of V2X Server preference for local delivery; paragraph 0009, 0134) that provides cross-carrier configuration of a second carrier for device to device communication (Device-to-Device Operation, D2D carrier (V2X communication) associated with a PLMN network ; scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, dynamic allocation of resources to the UEs 10 in both UL and DL, configuration and provisioning of eNB measurements; paragraph 0040, 0050), D2D, communication (D2D communication; the UE transmits an MBMS interest indication to the eNB; paragraph 0016, 0077, 0084-0085); and selecting (UE 10 selects a network) a serving network from a list of authorized networks (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; furthermore, MME selection for handovers with MME change, serving GPRS 
However, Byun et al, does not specifically teach that the first carrier being different than the second carrier; and selecting a serving network from a list of authorized networks based on the second carrier and the indication.
On the other hand, McBeath et al, from the same field of endeavor, teaches that the first carrier (multiple carriers is referred to as carrier aggregation: associating a first subset of control channel candidates on the first carrier with the first carrier wherein the subset associated with the first carrier includes first carrier candidates; in addition, a first control channel candidate corresponding to the second carrier at each aggregation level is shifted from the first control channel candidate corresponding to the first carrier at each aggregation level by a number of CCEs; paragraph 0036-0037, 0094) being different (carrier aggregation may occur with carriers 102 located in the same band and carriers 102 located in different bands ; paragraph 0060-0061) than the second carrier (a control-channel for two or more carriers for carrier aggregation: associating a subset of control channel candidates on a first carrier with a second carrier wherein 
Regarding claim 35, Byun et al as modified discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), wherein obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) an indication of the first carrier comprises: obtaining the indication based on at least one of: a pre-configuration, a signaling from a controlling network element in a core network (scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, dynamic allocation of resources to the UEs 10 in both UL and DL, configuration and provisioning of eNB measurements), and a signaling from a serving network node of the terminal device (the eNB 20 may perform functions of selection for gateway 30, routing toward the gateway 30 during a radio resource control activation ; paragraph 0038-0040).
	  Regarding claim 36, Byun et al as modified discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), wherein the signaling from the controlling network element (RRC connection that transmits dedicated control information between a UE and the network) or the signaling from the serving network node indicates at least one of: whether a current network supports the D2D communication or the cross-carrier configuration of the second carrier (the eNB may receive from the MCE an indication for indicating whether the local MBMS distribution information is allocated by a local MBMS entity ; in addition, the eNB may check whether the local MBMS distribution information is allocated by the LME on the basis of the indication; paragraph 0182) ; a third carrier that supports the cross-carrier configuration of the second carrier; and a network associated with the third carrier (Device-to-Device Operation, 
	Regarding claim 37, Byun et al as modified discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), wherein obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) the indication of the first carrier comprises: obtaining the indication of the first carrier for a network in the list of authorized networks (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0065, 0077-0078).	
	Regarding claim 41, Byun et al as modified discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), wherein selecting the serving network comprises: selecting a serving public land mobile network (“PLMN”); and selecting a cell associated with the serving PLMN, wherein selecting the cell associated with the serving PLMN comprises: selecting the cell based on at least one of: a quality of a link (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; furthermore, MME selection for handovers with MME change, serving GPRS support node selection for handovers to 2G or 3G 3GPP access networks, roaming, authentication, bearer management functions including dedicated bearer establishment; paragraph 0038; paragraph 0078) from the cell to the terminal 
	Regarding claim 42, Byun et al as modified discloses an apparatus (figs. 11-12) implemented at a terminal device (UE 10), wherein selecting the serving network comprises: selecting a non-operator managed serving network based on the second carrier and the indication (the eNB 20 may perform functions of selection for gateway 30, routing toward the gateway 30 during a radio resource control activation; furthermore, the UE transmits the MBMS interest indication to the eNB when desiring to receive the MBMS service, and the eNB recognizes that the UE desires to receive the MBMS service upon receiving the indication; paragraph 0040, 0151-0152, 0181-0182).

Claims 5, 6, 8. 39 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (Pub. No: US 20170367098 A1) in view of McBeath et al (Pub. No: US 20100316146 A1)
as applied to claim 1 above, and further in view of Basu Mallick et al (Pub. No: US 20190116586 A1).
Regarding claims 5, 6, 8, 39, Byun and McBeath disclose everything as explained above except the features of selecting one of: a first network operating on the second carrier for the D2D communication, a second network operating on the first carrier providing cross-carrier configuration of the second carrier, and a third network if the first network and the second network are unavailable; and selecting the first network with a higher priority than the second 
	However, Basu Mallick et al discloses the features of selecting one of: a first network operating on the second carrier for the D2D communication, a second network operating on the first carrier providing cross-carrier configuration of the second carrier (scheduling assignment message and of the data on the radio resources as scheduled by the eNodeB; the vehicular UE may monitor scheduling assignment messages transmitted by other UEs, which indicate which radio resources will be used for transmitting the data; the eNodeB will determine suitable radio resources and will provide the vehicular UE with a corresponding indication of the radio resources that are to be used ; paragraph 0280, 0293-0294), and a third network if the first network and the second network are unavailable (UEs transmit data signals to each other over a direct link using the cellular resources ;the vehicular UE can determine that radio resources are available or not; paragraph 0072-0074; in addition, a vehicular mobile terminal shall select radio resources from another radio resource pool associated with a subsection having the highest (remaining) priority; paragraph 0139-0145); and further, selecting (select a pool of resources for use from the pools of resources configured by upper layers whose associated priority list includes the priority of the highest priority of the sidelink logical channel in the MAC PDU to be transmitted ; paragraph 0144) the first network with a higher priority than the second network and the third network if the first network provides the cross-carrier configuration of the second carrier for D2D communication (the vehicular UE may assign a relative priority to each of the available radio resource pools based on a previously determined priority assignment scheme; .	
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-6, 8-12, 29, 35-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD

Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641